Citation Nr: 0740298	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-29 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) that denied service connection for a psychiatric 
disorder, to include PTSD.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings concerning a psychiatric disability.

2.  A psychiatric disability did not manifest until several 
years after service and is not related to the veteran's 
period of active duty service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran suffers from PTSD as a 
result of active duty service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  An April 2006 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions and testimony, service 
treatment records, service personnel records, photographs, a 
lay statement, VA outpatient treatment records and a VA 
examination report.  The veteran did not provide a release of 
information form for Pennsylvania Hospital or Holy Spirit 
Hospital; thus records from these facilities could not be 
requested.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Establishing service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996).

The veteran's service treatment records do not show that he 
was treated for, or diagnosed with, any psychiatric disorder.  
The veteran reported he was first treated for psychiatric 
complaints in 1985 at Pennsylvania Hospital, and again in 
1998 at Holy Spirit Hospital.  VA outpatient records from 
December 2003 through April 2004 reflect that the veteran was 
seen for psychiatric disorders and was diagnosed consistently 
with bipolar disorder, not otherwise specified (NOS) and 
personality disorder NOS.  A PTSD screen in September 2004 
revealed the veteran denying nightmares and other PTSD 
symptoms.  The screen was considered to be negative. 

A June 2005 outpatient record reveals the first diagnosis of 
PTSD.  At that time the veteran brought in his letter denying 
him service connection for PTSD.  In psychotherapy sessions 
conducted in August 2005 and September 2005, the treating 
psychologist diagnosed bipolar disorder and rule out PTSD.  
October 2005 and January 2006 reports by the same physician 
as the one preparing the June 2005 report diagnosed PTSD. 

During a VA examination in March 2006, the veteran reported 
depression, decreased energy, weight gain, anhedonia and some 
increase in isolation.  The examiner reviewed the claims file 
and treatment records, as well as psychological testing.  The 
examiner concluded, based on a review of the evidence of 
record, including treatment records, examination results, and 
psychological testing, that although the veteran displayed 
PTSD like symptoms, he did not meet the criteria for PTSD.  
The veteran was diagnosed with bipolar disorder and 
personality disorder.

As this report was based on a complete review of the claims 
file, treatment reports, examination findings, and 
psychological testing, the VA examiner's conclusion that the 
veteran does not suffer from PTSD is entitled to greater 
weight than the diagnosis rendered in outpatient treatment 
reports.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
(greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence).

In this case the findings of the psychiatrist at the VA 
outpatient clinic were not predicated on a review of the 
claims folder and he provided no rationale to support his 
diagnosis.  The Board, therefore, attaches greater weight to 
the clinical findings of the VA examiner, which were 
predicated on a review of the claims file and an examination 
of the veteran.  In addition, the VA examiner provided a 
rationale for why he believed that the findings did not 
support a current diagnosis for PTSD.  Therefore, although 
the veteran may display some PTSD like symptoms, his current 
condition does not meet the criteria for PTSD.

The Board acknowledges that the veteran has also submitted 
evidence to support the existence of a possible in-service 
stressor, including photographs of the morgue he allegedly 
worked at and a lay statement indicating that the veteran 
escorted a deceased marine while in service.  However, as the 
preponderance of the competent evidence is against a finding 
of PTSD, service connection for that disorder cannot be 
established.

With respect to the diagnosis of a personality disorder, such 
condition is not a disability within the meaning of the law.  
38 C.F.R. § 3.303 (c).  Finally, with respect to the 
diagnosis of bipolar disorder, such condition was not noted 
in service or for many years thereafter.  In addition, the 
medical evidence fails to indicate that disorder is linked to 
his military service.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder, to include PTSD.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for psychiatric disorder, 
to include PTSD is denied.

____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


